Citation Nr: 1714019	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  06-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES


1. Entitlement to an initial rating in excess of 10 percent for a cervical strain after June 2, 2008. 

2. Entitlement to an initial rating in excess of 10 percent for a lumbar strain with degenerative joint disease (DJD) after June 2, 2008. 

3. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity (RLE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL
Veteran 


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from September 1993 to September 1999 and from February 2003 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 and September 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for the Veteran's cervical strain and lumbar strain with DJD, and assigned a noncompensable disability rating for each.  Since that time, the RO has increased the evaluation of the Veteran's cervical strain and lumbar strain with DJD to 10 percent each effective December 24, 2003.  

In March 2014, the Board decided the increased rating claims for the period from initial entitlement up to June 2, 2008.  As such, that time period is no longer on appeal.  However, the Board remanded entitlement for increase rating after June 2, 2008 for both the cervical strain and lumbar strain with DJD claims in January 2016 and August 2016 for further development.  

In general, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, while the evaluation for the Veteran's cervical strain and lumbar strain due to DJD have been increased since he filed his substantive appeal; these issues are still before the Board as the maximum benefit sought has not been assigned by the RO.    


The RO granted service connection for a radiculopathy of the RLE as secondary to the service-connected lumbar strain with DJD in September 2016 and assigned 10 percent disability rating effective July 13, 2016.  The rating criteria for the Veteran's lumbar spine disability specifically contemplates neurological manifestations as part of a spine condition that could be rated separately, the issue of higher evaluation for the radiculopathy of the RLE is also on appeal before the Board. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

In April 2007, the Veteran appeared at a hearing before a Veteran Law Judge (VLJ), who is no longer employed by the Board.  The Veteran was notified that he has a right to have another hearing before the undersigned VLJ, but he has declined another hearing by way of letter submitted in February 2017. 


FINDINGS OF FACT
1. The Veteran's cervical strain is not manifested by a range of forward flexion greater than 15 degrees, but less than 30 degrees. 

2. The Veteran's cervical strain is not manifested by a combined range of motion of less than 170 degrees. 

3. The Veteran's lumbar strain with DJD is not manifested by a range of forward flexion that is greater than 30 degrees, but less than 60 degrees. 

4. The Veteran's lumbar strain with DJD is not manifested by a combined range of motion of less than 120 degrees. 

5. The Veteran does not have muscle spasm or guarding. 





CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but not higher, for cervical strain have been met after June 2, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but not higher, for lumbar strain with DJD have been met after June 2, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2016).

3.  The criteria for a rating higher than 10 percent for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 510 3A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of letters sent in January 2008 and May 2008.  Any deficiency in notice requirement is cured as there were adjudication notifications sent to Veteran outlining the requirements for increase rating.  

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's relevant VA and private medical records are in the file.  The Veteran was given VA examinations in August 2016, October 2014, and June 2008.  The examiners' respective reports are of record.  The Board finds that the most recent VA examination provides the necessary findings to make this adjudication and substantially complies with the Board's remand directives.  Therefore, the VA has satisfied the duty to assist by securing medical evidence regarding the manifestation of the Veteran's cervical strain, lumbar strain with DJD, and radiculopathy of the RLE. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 

II. Increase rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  

A.  Cervical Strain 

The Veteran's cervical strain is rated as 10 percent disabling under DC 5010-5237. 
Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2016).  Here, the hyphenated diagnostic code indicates that limitation of motion of the cervical spine (DC 5237) is rated under the criteria for arthritis (DC 5010). See 38 C.F.R. § 4.20 (2016).

DC 5237 is part of the General Rating formal pertaining to the spine.  A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees, but less than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding sever enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 percent rating is assigned, where the forward flexion of the cervical spine is 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  If an unfavorable ankylosis of the entire cervical spine is present, a 40 percent rating is assigned.  Finally, a maximum 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine. 

In this case, the June 2008 VA examination reflects that the Veteran had a range of forward flexion of 45 degrees; extension of 45 degrees; and right and lateral flexion of 25 degrees.  Rotation to the right was 45 degrees and to the left 50 degrees.  The October 2014 VA examination elicited 35 degrees range of forward flexion without objective evidence of painful motion, a 40 degrees extension, a later right flexion of 30 degrees, a lateral left flexion of 25 degrees, as well as right lateral rotation of 35 degrees and left lateral rotation of 60 degrees.  The most recent examination from August 2016 shows that the Veteran had normal range of motion.  In sum, during all of the VA examinations, the Veteran had a forward flexion that was above the 30 degrees and a combined range of motion above 170 degrees.  Therefore, the Veteran's impairment was less than what is contemplated for a 20 percent rating.  

Furthermore, the examiner during August 2016 observed localized tenderness, which did not result in abnormal gait. The record is otherwise negative for muscle spasm or guarding. 

In summary, based on consideration of the Veteran's range of motion and gait the criteria for a 20 percent rating has not been satisfied.  
  
However, the Board has considered whether a higher evaluation is warranted based on 38 C.F.R. §§ 4.40, 4.45.  Ordinarily, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. 38 C.F.R. §§ 4.40, 4.45 (2016); Mitchell v. Shinseki, 25 Vet. App. 32  (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time"). However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2015); Johnson v. Brown, 9 Vet. App. 7(1996).

In this case, the Board finds that the Veteran experiences flare-ups that cause additional functional loss to warrant a higher evaluation.  In that regard, in the August 2016 examination the Veteran reports experiencing flare-ups with sudden movements.  In the June 2008 examination, the Veteran reported that he has flare-ups every two months, which causes severe pain and limits his range of motion.   The Veteran is competent to give evidence about symptoms such as pain. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  

The Board acknowledges that the examinations of record were not conducted during the reported flare-ups.  Given the unpredictable nature of the flare-ups that the Veteran describes (triggered by sudden movement) scheduling a VA examination during flare-ups is not feasible.  However, the August 2016 examiner did note that pain significantly limits functional ability with flare-ups.  While the examiner was not able to estimate the range of motion, his finding is probative and consistent with the Veteran's lay statement regarding the severity of his pain during flare-ups. 

Considering that the Veteran's range of forward flexion is close to 30 degrees, when accounting for the onset of pain, without flare-ups during the June 2008 and October 2014 examinations, the Board has opted to afford the Veteran the benefit of the doubt and find that his overall level of impairment approximates the level contemplated by a 20 percent rating.  However, the evidence of record does not support the higher 30 percent rating, as that requires a range of motion that is far less than 30 percent.  

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In this case, there is no indication of any neurological abnormalities associated with the Veteran's cervical strain, including bowel or bladder impairment as noted in the Veteran's August 2016 examination.  On this basis, the Board finds that separate ratings under Note (1) are not warranted.

Reviewing the examinations of record, there is no evidence that the disability has resulted in IVDS requiring prescribed bed rest.  On this basis, the Board finds that it need not further discuss these alternative rating criteria.

B. Lumbar Strain 

The Veteran's lumbar strain with DJD is currently evaluated as 10 percent disabling under DC 5242. 

DC 5242 is also part of the General Rating Formula. Under this formula, a 20 percent rating is assigned, where there is forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or there is muscle spasm or guarding sever enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is assigned for range of forward flexion of the thoracolumbar spine that is 30 degrees or less; or, for favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent rating is assigned, where unfavorable ankylosis of the entire thoracolumbar spine is present.  The maximum 100 percent is assigned if there is unfavorable ankylosis of the entire spine.  

During the June 2008 VA examination, the Veteran had a range 90 degrees forward flexion, 30 degrees extension, 30 degrees right lateral flexion, 30 degrees left lateral flexion, 45 degrees right lateral rotation, and 45 degrees left lateral rotation.  These results are within the normal range as indicated in Note 2 of the General formal.  During the October 2014 examination, the Veteran had a range of forward flexion of 75 degrees, extension of 15 degrees, left and right lateral flexion of 25 degrees, right lateral rotation of 30 degrees, and left lateral rotation of  20 degrees.  The August 2016 examination elicited a forward flexion of 70 degrees, extension of 30 degrees, left and right lateral flexion of 30 degrees each, as well as right and left lateral rotation of 30 degrees each.  Based on these results, the schedular criteria of less than 60 degrees of forward flexion or a combined range of motion of less than 120 degrees is not satisfied for an evaluation of 20 percent rating to be warranted.  

Notwithstanding, as discussed above, VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss. DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Here, the totality of the evidence in the record establishes that the Veteran experiences flare-ups.  Due to the spontaneity of the triggers for the flare-up of the Veteran's lumbar strain, it is not feasible for the Board to ensure examination during flare-ups. 

For instance, the Veteran reports flare-ups as a result of prolonged sitting.  The August 2016 VA examination shows that the Veteran did not experience additional functional loss after repetitive use test.  But, the examiner found that the Veteran cannot sit or stand for longer than 30 minutes, and noted that pain significantly limited the Veteran's functional ability during flare-ups.  

In the October 2014 VA examination, the Veteran reported that lifting while twisting causes his pain to flare-up.  He indicated that the pain limits his daily activities.  During his June 2008 VA examination, the Veteran indicated that he experience severe pain and spasm during flare ups, which occurs every 3-4 months, and lasts for 2 weeks. 

VA treatment records show that the Veteran's back pain causes him to miss work, and a nurse's note from May 2016 indicates that the Veteran had difficulty standing when he came in for treatment during a flare-up.  

The Veteran is competent to describe the severity of his pain.  The Board finds his statement to be credible and consistent with the medical records in the file showing that he periodically sought treatment for his back pain. Combined with the August 2016 examiner's finding that flare-ups cause substantial functional limitation, the Veteran's statement is sufficient to establish that his overall disability picture closely approximate the level of impairment contemplated by a 20 percent disability rating during flare-ups.  

A higher rating of 40 percent rating, however, is not warranted, as there is no evidence in the record to suggest that his range of forward flexion would be as low as 30 degrees or less.  

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In this case, there is no indication of any bowel or bladder impairment due to the Veteran's lumbar strain.  However, the he has neurological abnormalities to the extent he has radiculopathy of the RLE, which is discussed in details below. 

C. Right Lower Extremity 

The Veteran's radiculopathy of the RLE is rated as 10 percent disabling under DC 8520. 

Pursuant to DC 8520,  mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete neuralgia of the sciatic nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost), is rated 80 percent disabling. 38 C.F.R. § 4.124a.

The Board notes that the term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a). When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 . It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

In this case, a higher 20 percent rating is not warranted, as the evidence does not demonstrate disability consistent with moderate incomplete paralysis.  The August 2016 VA examination found that the Veteran has mild radiculopathy in the sciatic nerve manifested by mild paresthesias and/or dysesthesias.  The Veteran had no other symptoms of radiculopathy.  Sensation test and muscle strength test both yielded normal results, while the straight right leg raising test was positive.  Based on this evidence, the severity of the Veteran's impairment approximates the level contemplated by a 20 percent rating.  The Veteran did not experience bladder or bowel impairment for the entire period on appeal.  His neurological impairment was instead wholly sensory.  The VA examiner's assessment of the Veteran's condition as mild, while not dispositive, nonetheless also supports the conclusion that sciatica is not manifested by a moderate degree of incomplete paralysis, and thus a higher 20 percent rating is not warranted.

D. Extraschedular Consideration

Ordinarily, the Board may also apply an extraschedular rating, where a case presents an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Here, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected cervical sprain and lumbar strain with DJD that would render the schedular criteria inadequate. 





The Veteran's primary contention is chronic pain, which is contemplated in the rating schedule.  To the extent he contends his back pain causes him to miss work, the General Rating Formula specifically contemplates occupational impairment, up to and including total impairment.  Therefore, because the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The Board additionally notes a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  

In the present case, in addition to the service-connected cervical strain, lumbar strain with DJD, and radiculopathy of RLE disabilities, the Veteran is service connected for migraine headaches, irritable bowel syndrome, post-traumatic stress disorder, tinnitus, right knee strain, and bilateral hand joint pain due to undiagnosed illness.  However, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, consideration of an award of an extraschedular rating is not warranted on a collective basis either.








ORDER

Entitlement to a 20 percent rating for cervical strain after June 2, 2008 is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a 20 percent rating for lumbar strain with DJD after June 2, 2008 is granted, subject to the criteria applicable to the payment of monetary benefits.

An initial evaluation higher than 10 percent for radiculopathy of the right lower extremity is denied. 






____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


